                                Case 2:21-cv-01020-DWL Document 11 Filed 08/10/21 Page 1 of 2



                           1 Miles M. Masog, #024927
                             RENAUD COOK DRURY MESAROS, PA
                           2 One North Central, Suite 900
                             Phoenix, Arizona 85004-4417
                           3 Telephone: (602) 307-9900
                             Facsimile: (602) 307-5853
                           4 Attorneys for Defendant Jefferson Capital
                             Systems, LLC
                           5
                             Email:    docket@rcdmlaw.com
                           6            mmasog@rcdmlaw.com
                           7                        IN THE UNITED STATES DISTRICT COURT
                           8                              FOR THE DISTRICT OF ARIZONA
                           9 Scheldon Ward,
                                                                                 No. 2:21-cv-01020-PHX-DWL
                       10                                    Plaintiff,
                                                                                 NOTICE OF SETTLEMENT
                       11       v.
                       12 Jefferson Capital Systems,
                       13                                    Defendant.
                       14
                                      Defendant, Jefferson Capital Systems, LLC, by and through undersigned
                       15
                               counsel, hereby provides notice to the court that the Parties have reached a settlement
                       16
                               agreement in the above-titled case and are presently finalizing and executing the
                       17
                               settlement and dismissal documents. Upon execution of the same, the parties will file
                       18
                               the appropriate dismissal documents with the Court.
                       19
                                      Respectfully Submitted this 10th day of August, 2021.
                       20
                                                                          RENAUD COOK DRURY MESAROS, PA
                       21
                                                                          By /s/ Miles M. Masog
                       22                                                    Miles M. Masog
                                                                             One North Central, Suite 900
                       23                                                    Phoenix, Arizona 85004-4417
                                                                             Attorneys for Jefferson Capital Systems,
                       24                                                    LLC
                       25
                       26
                       27

      LAW OFFICES
                       28
 RENAUD COOK                   (Page 1, 2:21-cv-01020-PHX-DWL)            2478-0086                         4222092_1.docx
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
                                Case 2:21-cv-01020-DWL Document 11 Filed 08/10/21 Page 2 of 2



                           1                                 CERTIFICATE OF SERVICE
                           2           I hereby certify that on this 10th day of August, 2021, I electronically
                           3   transmitted the foregoing document to the Clerk’s Office using the CM/ECF System
                           4   for filing and transmitted a Notice of Electronic Filing to the following CM/ECF
                           5   participants:
                           6   Scheldon Ward – Pro Se
                           7   27295 N. 90th Ave.
                               Peoria, AZ 85383
                           8   Email: wardscheldon@yahoo.com
                           9
                                       I have also served the attached document by                            on the
                       10
                               following persons who are not registered participants of the CM/ECF System:
                       11
                       12      NA

                       13      By /s/ meb
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27

      LAW OFFICES
                       28
 RENAUD COOK                   (Page 2, 2:21-cv-01020-PHX-DWL)           2478-0086                            4222092_1.docx
DRURY MESAROS
  ONE NORTH CENTRAL
       SUITE 900
   PHOENIX, AZ 85004
TELEPHONE (602) 307-9900
FACSIMILE (602) 307-5853
